﻿Throughout the world people are wondering whether next year will succeed in being the year of justice for the peoples, since 1979 has been for the third world, and for Africa in particular, a year of disappointments.
160.	Embroiled in an accelerating evolution and precipitated into a series of crises—the energy crisis, the economic crisis, the moral crisis, the financial crisis— our world has probably never been so much a prey to self-doubt as it is now concerning its capacity to resolve the problems it faces.
161.	The fear distilled in various places by crises both profound and irrational has, as it were, forced human societies into a defensive posture in which they with-draw into themselves. In attempting to draw up the balance sheet—whether when dealing with UNCTAD or the North-South dialogue—we are inevitably led to note a record of failure: justice for peoples is still hard to find.
162.	Politically speaking, aside from the major catastrophes caused by the need of peoples to recover their liberty by bloodshed and armed conflict, other even more deadly catastrophes are being bred in secret because those who could still do something to change the course of events remain bent on their own narrow and selfish exclusive interests and are, as always, awaiting the advent of the irreparable before they begin timidly to grope towards a solution in the name of who knows what right of what people, whereas they have within their grasp the actual key to solutions for the crucial problems of our time: justice for peoples in order to bring about universal peace.
163.	While speaking of justice and universal peace, we wish to pay a respectful tribute to the memory of a man who devoted his whole life to the emancipation and well-being of oppressed peoples. Of course I have in mind Mr. Agostinho Neto, whose sudden death was a cruel loss to Africa and the world.
164.	Before I set forth in this Assembly the views of my Government on some of the problems that face the international community, which in varying degrees affect our peoples and dangerously threaten international peace and security, I should like to convey to Mr. Salim the very warm congratulations of the Togolese delegation on his election to the presidency of this session of the General Assembly. His distinguished personal and intellectual qualities, his well-known and highly appreciated tact, his vast experience and profound Knowledge of international affairs, hand in hand with his acute sense of impartiality, are in keeping with the importance of the tasks that await him and are an earnest of success for our work. I should like to assure him that the feelings of profound and sincere friendship of the Togolese people for the fraternal people of his great and beautiful country, the United Republic of Tanzania, as well as for the illustrious African leader Mwalimu Julius Nyerere, are abiding.
165.	I should also like to take this opportunity to congratulate the outgoing President, Mr. Indalecio Lievano of Colombia, upon the particularly brilliant way in which he conducted the proceedings of the thirty-third session of the General Assembly.
166.	I should be failing in my duty if I were not to pay a particular tribute to our dynamic Secretary-General, Mr. Kurt Waldheim, the indefatigable messenger of peace, for his tireless efforts to seek the best possible solutions to international problems that are so complex and at times so difficult. I am not unaware of his difficulties, but I know how much of himself he invests in all conditions and circumstances, and how he does his very best and uses his competence to the utmost in grappling with these problems. We should like him to see in these words testimony of our profound feelings of gratitude and admiration.
167.	We should like to congratulate Saint Lucia on its admission to our Organization.
168.	Once again, we have met in this temple of dialogue, of consultation and reflection in order to consider together the difficult problems of a troubled and disoriented world that is sliding irresistibly towards major tragedies—unless we all do everything in our power to see to it that this last quarter of a century does not become one of despair but rather a time when justice for men and peoples becomes actual fact. 
169.	The events which have disturbed and shaken our universe, our values and our certitudes have woven an ever more inextricable web and have forced all of us to face up to the fact that we have an imperative duty, each nation having to do its best within the limits of its means and responsibilities, to contribute to the building of a new world revolving on an axis of the cardinal concepts of justice for men and justice for peoples.
170.	An illustrious thinker once said quite rightly that peace does not come about by chance. It is not just an idea in the mind. It is a creation that requires effort and patience. Nations are the midwives of peace, but peace is not delivered without effort. Peace cannot be the product of a benevolent order given from outside. It must be the end of a journey, of the determination of all to win it and to strengthen it; it is the fruit of justice for peoples.
171.	It is to indulge in understatement to say that the international political situation has never been so tense, so uncertain and so threatening. It is thus with sadness and bitterness that we observe that this peace, which we so ardently seek and about which we have spoken so much at each of our sessions, has not yet been brought about.
172.	These are the grim realities which embroil our troubled universe, rent as it is by convulsions of all kinds which augur nothing reassuring. In the face of these facts, we have no right to refrain from expressing an opinion on the situations of conflict, the most crying injustices or the gravest infringements of the rights of peoples and of States, because this state of permanent tension, of social injustice and profound economic imbalance comprises the factors that threaten international peace and security.
173.	On the African continent, the South African and Rhodesian colonialist and racist regimes, on the strength of the material, financial and military support of certain States, which are, incidentally, members of our Organization, are trampling underfoot with impunity, in a permanent attitude of defiance, the fundamental rights of millions of Africans. The active complicity of certain States still makes it possible for these political systems that are an outrage of the man of today to prosper in the shadow of a repressive and particularly ruthless apparatus,
174.	The situation prevailing in Namibia is one of the tangible manifestations of this. The Namibian people have constantly been subjected to acts of inhumanity of all kinds—arbitrary arrests, torture, murder, deprivation of elementary rights, intimidation and so forth. What is worse, the illegal occupation of Namibia by South Africa is continuing with the complicity and connivance so familiar to all of us, despite the relevant resolutions of the General Assembly of our Organization and of the Security Council. By its obstinate desire to destroy by every possible means the national unity and territorial integrity of Namibia, the racist and retrograde regime of Pretoria is giving us additional evidence of a further escalation in its defiance of the international community by unilaterally organizing elections in this Territory in flagrant contradiction of Security Council resolutions 385 (1976) and 435 (1978).
175.	It is our impression that the retrograde regime of apartheid and racism wants, in defiance of the will of all mankind, to stifle the voice of justice which rang out from the hearts of Soweto and Sharpeville and which was echoed by all southern Africa. Where is justice for the Namibian and South African peoples?
176.	This situation, which is, to say the least, inadmissible, flouts the moral authority of our Organization and constitutes a constant source of concern for all States that prize peace, justice and freedom.
177.	Today, the forces of oppression are still able to contain the anger of the young people within certain limits, which are illusory because they are transient, by trampling underfoot elementary rights and human dignity, but they will not be able to go on doing this indefinitely. If they continue in their obstinacy, tomorrow the youth of Africa, over-exploited as it is, will choose the path of desperation and mobilize itself on the model of the international brigades of 1936 to demand in an historic trial of strength that the right of the peoples of Namibia, of Zimbabwe and of the blacks of South Africa to dignity, liberty and independence be finally recognized.
178.	If it is this that is sought by those who are so stubborn in sustaining apartheid, those who obstinately refuse independence to Namibia and Zimbabwe, those who obstinately reject elementary justice for all, it is to be feared that our Organization will tomorrow find itself on the horns of a formidable dilemma. It is high time to practise equity and justice for peoples in order to avoid the inevitable social explosions with their incalculable consequences.
179.	South Africa will, sooner or later, have to face the fact that the inalienable rights of the Namibian people to self-determination and independence can be effectively established only by means of free elections held under the auspices and control of the United Nations. Similarly, the transfer of powers can take place only within the framework of the relevant resolutions of our Organization and in respect for the integrity of that Territory, which includes Walvis Bay.
180.	It was, therefore just that the international com-munity rejected the so-called elections of December 1978 organized by South Africa with a view to perpetuating its abominable policy of apartheid, racism and bantustanization. In order to thwart the annexationist designs of the racist regime of Pretoria, our Organization should hesitate no longer in taking against Pretoria the energetic measures prescribed in Chapter VII of the United Nations Charter. All the required conditions already exist. We no longer have the right to remain indifferent to this painful and tragic problem, which is liable, by reason of its insupportable and explosive nature, to plunge us all inevitably into open warfare, with all the attendant suffering. It goes without saying that the destiny of Namibia will be decided on only by its true and authentic representatives—in other words, by SWAPO, and not by the henchmen of apartheid.
181.	Never, I am sure, has it been more urgent for the international community to demonstrate its solidarity with the liberation movements in southern Africa, to render increased and more sustained material, military and financial assistance to SWAPO and at the same time to step up its pressure in order to facilitate the peaceful settlement of this problem by the speedy realization of the inalienable rights of the Namibian people to self-determination and true national independence in a Namibia that includes Walvis Bay, in conformity with General Assembly resolution 33/206.
182.	With regard to Zimbabwe, does the Rhodesia Constitutional Conference now under way in London, which is following up the commitments recently made by the United Kingdom, the administering Power, open up any fresh prospects?
183.	At all events, the administering Power, the United Kingdom, and all participants must realize that no solution apart from the actual effective and complete transfer of power to the black majority under international control is liable to settle the problem of Zimbabwe, and this transfer will always remain a fiction if a solution is sought without the participation of the Patriotic Front.
184.	In the meantime, it is our duty to condemn all the numerous attempts on the part of certain Powers and of transnational corporations aimed, on the one hand, at violating or neutralizing the sanctions against Rhodesia and, on the other hand, at according a semblance of legitimacy to a regime that would exclude the Patriotic Front.
185.	It is therefore important that all States Members of our Organization work together to create the necessary conditions for the accession, in security and dignity, of Zimbabwe to independence. In this way, we will be giving proof of our will for peace, justice and freedom to be established finally in this country.
186.	In this regard, the 19-member Committee on Assistance to Front-line States set up by the OAU at its most recent meeting in Monrovia will study specific solutions to the numerous problems facing the peoples of the region and will have as its primary objective the consolidation of the economies by initiating a process of breaking the isolation of the front-line countries with a view to increasing and strengthening their collective autonomy.
187.	Along with this series of initiatives, which will quickly be set in motion, it is the duty of us all to help to train young people from these countries in distress. Each of our countries should in the future consider offering facilities for the training of these young people. My country, whose actions for peace require no further proof, considers as an honour and a privilege the trust vested in us once again by the OAU by confirming us in the chairmanship of this committee. We will therefore do everything in our power to make our modest contribution to this historic action on which the whole of Africa has embarked with courage and determination.
188.	With regard to the Western Sahara, the agreement recently signed between Mauritania and the Frente POLISARIO constitutes a new basis for a peaceful settlement of this distressing problem. The Togolese delegation, while congratulating Mauritania and the Frente POLISARIO for their efforts, expresses the hope that this agreement, which ushers in a new era of peace in international relations, will be followed by others.
189.	In this regard, we wish to make a pressing appeal to Morocco to join this movement for peace. My country feels that self-determination through universal suffrage is the only path to peace in the region. Decolonization by means of a so-called referendum—which has never actually been organized—is, to say the least, surprising, disturbing and unacceptable. Also, since the problem of Western Sahara is a clear-cut problem of decolonization, the situation calls for a global approach—especially in view of the fact that decolonization by a tacit referendum is unprecedented and inconceivable; nor is it in keeping with the rules of international law, with the right of peoples to self- determination or with the requirements of justice for peoples.
190.	My delegation remains, therefore, convinced that the States of the region will succeed in finding a satisfactory solution to the problem of Western Sahara which will take into account the aspirations and the legitimate interests of the Saharan people.
191.	In the Middle East we can detect a faint glimmer of hope. But there remains along way to go before a just and lasting peace is achieved. As the old Chinese proverb says, "Even the longest journey begins with the first step—and I would add that the essential thing is that the first steps should be in the right direction. That is why any search for a lasting solution must of necessity be free of tangential preoccupations and must be resolutely oriented towards peace; that is why it is necessary to face all the facts or we risk falling prey to the greatest of illusions. The Middle East problem must be rightly identified.
192.	To say that settlement of the present problem of peace in the Middle East must take account of the inalienable national rights of the Palestinian people is merely to acknowledge the simple truth. It is a matter of justice, of justice for the Palestinian people,
193.	We wish to reaffirm to these people our unreserved support in the valiant struggle which they are waging under the aegis of the Palestine Liberation Organization, their sole and authentic representative, for the exercise of their inalienable and imprescriptible rights to self-determination, to a homeland and to national sovereignty.
194.	We remain convinced that in the Middle East there can be no valid or lasting solution if it does not settle the central question of the plight of the Palestinian people. A just and lasting solution can only be found with the participation of all the parties concerned and can only be based on a general consensus inspired by justice, a consensus which would make it possible for all the peoples of the area to have their place in the sun and to live as good neighbours in a climate of mutual respect, concord and solidarity.
195.	The Zionist policy of allowing the wanton establishment of settlements on the West Bank and in the Gaza Strip is hardly a positive sign on Israel's part with regard to the Palestinian question. For our part, we continue to believe that sooner or later Israel will shed its outmoded ways of thinking and face the fact that peace in the Middle East necessarily entails the implementation of the relevant resolutions of our Organization, particularly those relating to the inalienable national rights of the Palestinian people, for, fundamentally, a solution must be found which will ensure justice for all the peoples of the region. It is only this justice which can serve as the solid basis for a lasting peace.
196.	The Government and the people of Togo cannot bring themselves to concede that these essential elements—the right to self-determination and a home-land for one group and the right to existence and tranquillity for the other—should be sacrificed on the altar of arrangements which are liable to complicate the situation even further.
197.	Much has been said and without doubt much will be said in the course of this session about the Camp David agreements. 
198.	With regard to my own country, Togo is neither a zealot nor an unconditional supporter of agreements to which it is not a party, but neither is it willing to be a fanatical opponent of them.
199.	The fact is that the Togolese Government is firmly devoted to the settlement of conflicts by peaceful means and is moved by any initiative leading to that end. That is why Togo has stated its position by expressing satisfaction at the peaceful orientation of the approach to the Middle East problem, while indicating that these agreements would be a good thing if considered as only a beginning: a point of departure for a solution to the fundamental problem constituted by the essential elements which I have just outlined.
200.	Who would dare to deny that these agreements have gaps and pitfalls in them? Aware as we are of the reflexes which inspired certain of the clauses, it does not seem to us positive consistently to condemn those who are making attempts at finding peace. The weight of our Organization should serve to create the conditions of trust needed to fill the gaps and avoid the pitfalls.
201.	For our part it is not possible for us to concede the argument that Egypt has embarked on a process of peace with the clearly defined intention of betraying the Arab cause, a cause which it has defended for more than 30 years in conditions familiar to us all, and of cynically sacrificing the Palestinian people.
202.	This, too, is a question of justice to the authorities and people of Egypt. Surely it is premature to charge them with deliberate betrayal.
203.	We further refuse to believe that the hostility expressed towards the Camp David agreements is the result of a plot hatched against peace by those who would view with favour, and would in some way profit from, a war. Nor are we convinced that attempts to bring about a settlement of the Middle East problem can stem from a vicious and cynical intention to involve any one of the peoples of the region in a conspiracy against any other.
204.	We understand and profoundly respect the sensibilities and reactions of all the parties and, rather than giving ourselves over to the unfair exercise of putting people on trial for their intentions, we invite all peoples of the area to a new communion so that together, in a spirit of tolerance and solidarity, they may once again find the conditions for a lasting and fraternal peace.
205.	This peace which we all so ardently desire will only be effective if it extends also to all parts of the world in which there are unfortunately still hotbeds of tension which could tomorrow become real powder- kegs.
206.	In this regard, the Togolese delegation regrets that concrete initiatives have not been taken with a view to creating the objective conditions needed for the peaceful reunification of Korea in accordance with the South-North joint communique' of 4 July 1972, that is: the withdrawal of all foreign military forces stationed in South Korea and the transformation of the Armistice Agreement into a peace agreement.
207.	The Togolese delegation hopes that the true aspirations of the Korean people will prevail without foreign interference because throughout the world justice for peoples can only be brought about and guaranteed in so far as negative external influences are removed.
208.	With regard to the Comorian island of Mayotte, note should be taken of the wish expressed by the Comorian and French authorities to abide by the recommendations of the OAU and the United Nations, which call upon them to discuss the problem of that island and thus to find a solution in keeping with the requirements of justice and the principle of the territorial integrity of colonial entities at the time of decolonization.
209.	The excessive accumulation of nuclear weapons and the strengthening of military bases, particularly in the areas of the Indian Ocean, the Persian Gulf, Southeast Asia and in other parts of the world continues quite rightly to arouse tremendous concern and to constitute a dangerous threat to international peace and security.
210.	As in the past, the Togolese delegation will continue to support and endorse all positive initiatives with a view to making of those regions true zones of peace, free from the presence of all foreign military forces.
211.	We must, however, recognize that peace can only be effective if it leads to complete and general disarmament. That is why the convening in 1982 of a special session of the General Assembly of the United Nations devoted to disarmament is in that regard most timely. We wish to express the hope that concrete measures will be adopted to that end. The Togolese delegation wishes to take this opportunity to express once again to the United States of America and to the Soviet Union its satisfaction at the most praiseworthy efforts which they have undertaken in the SALT negotiations and it calls upon them to conduct those negotiations, under the authority of the United Nations, until complete disarmament has been achieved.
212.	A distinguished African head of state, known for his wisdom and his lucid appraisal of the events which disturb our world, declared quite rightly with regard to military expenditures:
"Is it possible for us to contemplate without bitter-ness the unequal weight respectively accorded in the world to expenditures for life and death? Surely it is a matter of infinite sadness that the most costly and most often followed course is not that of international mutual assistance, but rather that of military armaments and budgets which each year swallow up more than $US 200 billion."
To waste money in order to acquire deadly weapons which are used to hold in check and maintain in destitution the poor people who are being exploited—such is the tragic formula of deterrence adopted in our time to perpetuate injustice. This is at once revolting and shocking, especially when we realize that more than 2 billion human beings live in conditions of total deprivation; and that, furthermore, more than a billion suffer from hunger and malnutrition. These figures express the grim reality of every day that the Lord gives. When will justice shower its blessings on human beings in distress? It is high time, because anger is at its apogee and there are rumblings of revolt.
213.	Today less than ever can the developed, industrialized countries which persist in wasting the wealth of the planet continue to shroud themselves in a veil of modesty, the better-to hide from themselves the deprivation of the rest of the world, because it is certain that deterrence will result rather from a democratic sharing of abundance than from the bogey man of the bomb.
214.	The risks of revolution by those who are hungry and exploited will be eliminated rather by the practice of justice for all and solidarity than by the diversions of scientific exploits in outer space. Peace in the world will result from the establishment of justice for the people and this justice itself resides in the equitable distribution of abundance rather than in the unbridled arms race and subversion throughout the world.
215.	The economic problems with which we are con-fronted contain within themselves elements of genuine confrontation, and thus permanent danger. Hence they are liable at any moment to lead to breaches of the peace, if we do not in common devise means of overcoming those problems, which are born of profound imbalances in the unfair and iniquitous structures of economic international relations.
216.	That is why we should like to be able to interpret General Assembly resolution 32/174, which convenes for 1980 a special session to evaluate progress towards the establishment of a new international economic order, as the sign of that determination to accelerate the advent of a new kind of economic relations which would finally lay the groundwork for justice for the peoples.
217.	In the face of the repeated failures of development strategies, the failure to adapt objectives of growth to the actual concerns of developing countries, and the lack of political will and generosity on the part of industrialized countries, it is more than ever urgent and indispensable to reformulate the fundamental conditions which should be met by the whole complex of relations between the third-world countries and a renovated international system.
218.	Since 1973 the energy crisis, by aggravating the international economic situation in other respects, has given a new dimension to the problems of inflation, to the imbalance of payments and to the evolution of the cost of living. The deficit in the balance of payments of the developing countries jumped abruptly from $US 12 billion in 1973 to more than $30 billion in 1977 and it is expected that it will be in the neighbourhood of $35 billion in 1979. For the end of 1977, the external debt accumulated by the developing countries which do not export oil was estimated at about $US 300 billion. Behind these figures lurks the spectre of poverty, starvation, malnutrition, of endemic disease and illiteracy from which the majority of the people of Asia, Latin America and Africa suffer. Behind these figures, where does one find justice for the people?
219.	Social injustice in the affluent countries has created a category of misfits, incapable of integrating themselves within the global society, a category of alienated people without ideals, who believe that they have to drown their troubles in alcohol, in drugs and in vice. Thus in the so-called developed countries we find those who have become the exporters of a product of a completely different kind: mercenaries. This scourge mobilizes men of no scruples whatsoever, hired killers, and sends them to developing countries—the very countries which have the least need of this kind of product and which rightly do not ask for these mercenaries. In this field, too, the affluent countries impose by force merchandise unfit for consumption while the developing countries seek nothing other than justice and peace for their people.
220.	In the final analysis, it is the whole complex of international economic relations which is in crisis, just as is energy. The failure of the fifth session of UNCTAD has served only to aggravate further the already worrying situation, and has obstructed the process which should lead to the establishment of a new international economic order. In the face of this tragic situation which is liable, unfortunately, to last for a long time to come, the international community should define as quickly as possible a global approach likely to give a concrete and achievable content to international economic co-operation, assuring prosperity for all, and according particular attention to the specific needs of the most seriously affected developing countries: the least advanced, the land-locked and island countries, as well as those affected by natural catastrophes. The industrialized world must demonstrate more willingness to listen, more understanding, a greater spirit of solidarity. It is a matter of reason; it is a question of justice, justice for all people. Peace and tranquillity depend on this, and therefore the salvation of us all.
221.	A ray of hope was born with the recent conclusion of the negotiations concerning a new Lome convention. In many respects, the new convention certainly proved to be less innovative, reflecting in its provisions a kind of contained fear in the face of the uncertainties of the future. In spite of this weakness, the second Lome convention does clearly and unequivocally express the will of the 57 African, Caribbean and Pacific States and the 9 States members of the European Economic Community to contribute to bringing about a new order of more balanced and closer relations between the industrialized and third-world countries. Our country which, in 1975, was the host for the signing ceremonies is honoured that it has once again been chosen to play host to this historic event. Togo, land of peace, working as it does with determination and consistency to bring about a world of greater justice and solidarity, is not indifferent to this mark of confidence.
222.	As we see, tremendous tasks await our Organization. For them to be carried out fully the increased support of all its Members, large or small, rich or poor, weak or powerful, will be needed. It behoves each and every one of us to make a contribution, however modest, to the performance of these noble tasks. There can be no doubt that this is a long-term enterprise. The road is strewn with traps, with conflict, with contradictions, which must be overcome. However, our constant readiness to envisage change which will recognize and guarantee the right of peoples to live in freedom, decency and dignity should encourage us to transcend our differences in the name of the necessary complementarity and interdependence of us all, in a world which is shrinking more each day.
223.	How true it is, in the words of the President- founder of the Rassemblement du peuple togolais, His Excellency General Gnassingbe Eyade, President of the Togolese Republic:
"It is up to us to allow hope to spring anew in the breast of man by our determination to remain what we are, to find our own road and to follow the paths which we must trace ourselves’’
224.	May all States Members of our Organization, acting in a spirit of firm solidarity, join forces to combat the growing threats to our collective well-being, and unite in order to establish the framework of a world order where all destinies will draw upon the physical and intellectual energies available to build in common a world more in keeping with the profound aspirations for peace, justice for men and justice for peoples.

